—Appeal by the defendant from a judgment of the County Court, Suffolk County (Pitts, J.), rendered April 29, 1994, convicting him of assault in the first degree and criminal solicitation in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a *552reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that the trial court improperly excluded his mother from the courtroom was not preserved for appellate review since he failed to object to her exclusion at the time of trial (see, People v Hammond, 208 AD2d 559). In any event, the trial court exercised sound discretion in excluding the defendant’s mother from the courtroom because the People had listed her as a possible witness from the outset Of this action and she had, in fact, testified at two prior hearings.
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, People v Udzinski, 146 AD2d 245) or without merit. Balletta, J. P., Ritter, Altman and Hart, JJ., concur.